        Case 3:16-cr-00086-VLB Document 319 Filed 08/12/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


                                        :
 UNITED STATES OF AMERICA,              :
                                        :        No. 3:16-CR-86 (VLB)
       Plaintiff,                       :
                                        :
       v.                               :
                                        :         August 12, 2020
 DAVID M. ADAMS,                        :
                                        :
       Defendant.                       :

  ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION
                           [ECF No. 317]


      Because tax offenses are not included in 18 U.S.C. § 3663(a) or 18 U.S.C. §

3663A, the Court does not have authority to order restitution for tax offenses as a

stand-alone part of a sentence. See United States v. Bok, 156 F.3d 157, 166 (2d Cir.

1998). It only has authority to impose restitution for tax offenses as a discretionary

condition of supervised release or probation. 18 U.S.C. § 3563(b)(2) (probation); 18

U.S.C. §3583(d) (supervised release).

      Nonetheless, restitution imposed as a condition of supervised release for

tax offenses is still subject to the statutory direction that “[a] person sentenced to

pay a fine, or other monetary penalty, shall make such payment immediately,

unless, in the interest of justice the court provides for payment on a date certain

or in installments.” See 18 U.S.C. § 3583(d) (permitted supervised release

conditions), incorporating by reference 18 U.S.C. § 3563(b) (permitted probation

conditions), incorporating by reference 18 U.S.C. § 3556 (order of restitution),

incorporating by reference 18 U.S.C. 3664(f) (procedures for restitution),
        Case 3:16-cr-00086-VLB Document 319 Filed 08/12/20 Page 2 of 3



incorporating by reference 18 U.S.C. § 3572(d)(1) (emphasis added). This language,

if taken alone, suggests that courts are authorized to direct people sentenced to

pay restitution as part of their supervised release terms to make payment of

restitution while incarcerated. Immediate payment respects the time-value of

money and avoids the possibility that a person will dissipate funds during their

incarceration.

       But courts of appeals have uniformly found that restitution for tax offenses

must be ordered to start upon release and not before because “a restitution award

due prior to the commencement of a term of supervised release is a component of

the sentence, not a condition of supervised release.” United States v. Bolton, 908

F.3d 75, 98 (5th Cir. 2018), cert. denied, 140 S. Ct. 47 (2019), cited by United States

v. Adams, 955 F.3d 238, 251 (2d Cir. 2020); see also United States v. Hassebrock,

663 F.3d 906, 925 (7th Cir. 2011) (the district court does not “have the authority to

require immediate payment when imposing restitution as a condition of supervised

release); United States v. Dean, 64 F.3d 660 (4th Cir. 1995) (ordering restitution to

begin “immediately” suggested that district court impermissibly imposed

restitution independent of supervised release or probation).

      Here, the Second Circuit Court of Appeals has modified Mr. Adams’s

judgment “to provide that restitution is only a condition of supervised release and

is not due until Adams commences his term of supervised release.” See [ECF No.

318 (Mandate)]. Therefore, the Court grants Mr. Adams’ motion to vacate the orders

of garnishment and return his property. The Court vacates the orders of

garnishment issued in this case. [ECF Nos. 267, 274]. The Court directs the Clerk
        Case 3:16-cr-00086-VLB Document 319 Filed 08/12/20 Page 3 of 3



to return to Mr. Adams any of his property or funds which are now in the Clerk’s

possession within 21 days, to the extent allowed by law. The Court notes that this

order does not affect the Government’s right to enforce any back taxes, interest,

and civil penalties Adams may owe to the IRS, including through the IRS’s issuance

of an administrative levy to the Clerk of the Court.

      Finally, because the Second Circuit modified the judgment and affirmed as

modified, there is no need for this Court to issue an amended judgment, and the

Court denies Mr. Adams’s motion for this Court to do so.



                                              IT IS SO ORDERED.


                                                          /s/
                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated at Hartford, Connecticut: August 12, 2020
